Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment filed on 03/15/2021 is acknowledged.
3.	 Claims 1-19 are pending.
4.	Applicant’s election without traverse of Group I, claims 1-16 and the species of a modified IgG1 Fc polypeptide is a wild type human IgG1 Fc region which only comprises L234A, L235E and P329G mutations and does not comprise any other mutations which impair effector function in the reply filed on 03/15/2021 is acknowledged.
5.	Claims 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, and claim 5 is withdrawn as being directed to a nonelected species there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/15/2021.
6.	Claims 1-4 and 6-15 are currently under consideration as they read on a modified IgG1 Fc polypeptide is a wild type human IgG1 Fc region which only comprises L234A, L235E and P329G mutations and does not comprise any other mutations which impair effector function. 
7.	Applicant’s IDS documents filed on 09/18/2020 have been considered.  
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	Claim 9 recites the “titer” of the polypeptide.  A polypeptide does not have a concentration.  A composition comprising a polypeptide has a concentration, but the polypeptide itself does not have a concentration or titer.  
	Correction is required.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 1-4, 6-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 9,526,797 (PTO-892; Reference A).
	U.S. Patent 9,526,797 claims a method of treating cancer in an individual comprising administering to the individual a IgG antibody (including and IgG1) which specifically binds to a CEA antigen or a FAP antigen comprising a human IgG Fc region (including IgG1) engineered to have reduced effector function compared to a corresponding non-engineered antibody and comprises in the heavy chain one or more amino acid substitutions selected from the group consisting of S228P, E233P, L234A, L235A, L235E, N297A, N297D, P331S, and P329G according to EU numbering, in a therapeutically effective amount.  U.S. Patent 9,526,797 claims an immunoconjugate (fusion protein) comprising a mutant IL-2 effector moiety. U.S. Patent 9,526,797 claims that the antibody has a reduced binding to human FcγRIIIa and reduced effector function is selected from the group of binding to an activating Fc receptor, antibody-dependent cell-mediated cytotoxicity (ADCC), antibody-dependent cellular phagocytosis 
	The claim specifically encompasses administering an IgG antibody (including and IgG1) which specifically binds to a CEA antigen or a FAP antigen comprising a human IgG Fc region (including IgG1) engineered to have reduced effector function compared to a corresponding non-engineered antibody and comprises only the L234A, L235E, and P329G amino acid substitutions according to EU numbering in the heavy chain in a therapeutically effective amount.
	Claims 2 and 6-8 are included in this rejection because of the specific teachings in the specification regarding the functional effect of the amino acid substitutions and because the reference Fc variant antibody is the same as the claimed Fc variant antibody.  Applicant is reminded that no more of the reference is required than that it sets forth the substance of the invention.  The claimed functional limitations would be inherent properties of the referenced sequences.  Products of identical chemical composition can not have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.
	Claim 9 is included in this rejection because a polypeptide comprising a Fc variant does not have titer.  A composition comprising antibodies has a titer, but the polypeptide does not.   Any functional limitation claimed are inherent in the reference antibody which has the same structure as the antibody which is claimed.  
	The reference teachings anticipate the claimed invention.  
s 1-4, 6-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 10,603,360 (PTO-892; Reference B).
	U.S. Patent 10,603,360 claims a method of treating cancer in an individual comprising administering to the individual a IgG antibody (including and IgG1) which specifically binds to a CEA antigen or a FAP antigen comprising a human IgG Fc region (including IgG1) engineered to have reduced effector function compared to a corresponding non-engineered antibody and comprises in the heavy chain one or more amino acid substitutions selected from the group consisting of S228P, E233P, L234A, L235A, L235E, N297A, N297D, P331S, and P329G according to EU numbering, in a therapeutically effective amount.  U.S. Patent 10,603,360 claims an immunoconjugate (fusion protein) comprising a mutant IL-2 effector moiety. U.S. Patent 10,603,360 specifically claims that the antibody has reduced binding to an activating Fc receptor, reduced binding to human FcγRIIIa and reduced effector function is selected from the group of binding to an activating Fc receptor, antibody-dependent cell-mediated cytotoxicity (ADCC), antibody-dependent cellular phagocytosis (ADCP), complement-dependent cytotoxicity (CDC), and cytokine secretion.  (In particular, claims, whole document).  
	The claim specifically encompasses administering an IgG antibody (including and IgG1) which specifically binds to a CEA antigen or a FAP antigen comprising a human IgG Fc region (including IgG1) engineered to have reduced effector function compared to a corresponding non-engineered antibody and comprises only the L234A, L235E, and P329G amino acid substitutions according to EU numbering in the heavy chain in a therapeutically effective amount.
	Claims 2 and 6-8 are included in this rejection because of the specific teachings in the specification regarding the functional effect of the amino acid substitutions and because the 
	Claim 9 is included in this rejection because a polypeptide comprising a Fc variant does not have titer.  A composition comprising antibodies has a titer, but the polypeptide does not.   Any functional limitation claimed is inherent in the reference antibody which has the same structure as the antibody which is claimed.  
		The reference teachings anticipate the claimed invention.  

13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over each of U. S. Patent 9,526,797 (PTOP-892;Reference A) and U.S. Patent 10,603,360 (PTO-892; Reference B).
U. S. Patent 9,526,797 and U.S. Patent 10,603,360 have each been discussed supra.
Claim 13 is included in this rejection because the term “antibody” is defined by the teaching in each of U.S. Patent 9,526,797 (column 12, lines 26-36) and U.S. Patent 10,603,360 
The reference teachings anticipate the claimed invention. 
	Alternatively, the claimed invention differs from the prior art in the recitation of a multispecific antibody comprising a Fc variant according to claim 1” of claim 13.
	One of ordinary skill in the art at the time of invention reading U.S. Patent 9,526,797 and U.S. Patent 10,603,360 would have known that by the recitation of “antibody” in claim 1 that the term encompasses multispecific antibodies because each of the references teaches the definition of antibody includes a multispecific antibody.  It would have been obvious to one of ordinary skill in the art at the time of invention to have made and used a multispecific antibody with the antibody of each of the references given the teachings within the references.
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
15.	No claim is allowed.
16.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
March 25, 2021
/Nora M Rooney/
Primary Examiner, Art Unit 1644